Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00971-CV

                           IN THE INTEREST OF M.C.V., a Child

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA02539
                          Honorable Eric Rodriguez, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

         In accordance with this court’s opinion of this date, we ORDER that the trial court’s March
22, 2019 Nunc Pro Tunc Order of Termination is VOID, and the final order in the underlying suit
is the trial court’s December 10, 2018 order.
       We REVERSE the portion of the trial court’s December 10, 2018 order that terminates
Dad’s parental rights to M.C.V.
       We AFFIRM the remainder of the trial court’s December 10, 2018 order, including its
appointment of the Department of Family and Protective Services as permanent managing
conservator for M.C.V.
       We REMAND this cause to the trial court for further proceedings consistent with this
opinion and section 263.401(b-1) of the Texas Family Code.
       No costs of court are taxed in this appeal.

       SIGNED May 22, 2019.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice